[Cite as State v. Liles, 2022-Ohio-1713.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 1-21-60

        v.

DEMOND LILES,                                              OPINION

        DEFENDANT-APPELLANT.




                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR 2013 0072

                                       Judgment Affirmed

                               Date of Decision: May 23, 2023




APPEARANCES:

        Dustin M. Blake for Appellant

        Jana E. Emerick for Appellee
Case No. 1-21-60


SHAW, J.

       {¶1} Defendant-Appellant, Demond Liles (“Liles”), appeals the November

12, 2021 judgment entry of the Allen County Court of Common Pleas dismissing

his successive postconviction petition. For the reasons that follow, we affirm.

                            Facts and Procedural History

       {¶2} In 2014, Liles pled guilty to four counts of trafficking in cocaine—

felonies of varying degrees—and to various specifications with those counts. Liles

was sentenced to an aggregate term of twenty-five years in prison. On appeal, this

Court affirmed. State v. Liles, 3d Dist. Allen No. 1-14-61, 2015-Ohio-3093, ¶ 45.

Thereafter, Liles filed his first petition for postconviction relief, which was

dismissed by the trial court upon the filing of findings of fact and conclusions of

law. This Court affirmed the dismissal on appeal. State v. Liles, 3d Dist. Allen No.

1-16-33, 2017-Ohio-240, ¶ 1.

       {¶3} In July 2021, Liles filed a successive petition for postconviction relief.

The State filed a response and motion to dismiss on the basis of lack of jurisdiction.

The trial court initially denied the State’s motion to dismiss, relying on Civ.R.

12(B)(6) as a basis for denial of the motion. The State subsequently filed a motion

requesting a ruling on its prior motion to dismiss for lack of jurisdiction. Liles filed

a response to that motion, and the State filed a response to Liles’ response. On

November 12, 2021, the trial court filed a judgment entry finding the State’s motion


                                          -2-
Case No. 1-21-60


to dismiss for lack of jurisdiction well taken and dismissing Liles’ successive

postconviction petition.

       {¶4} Liles filed this appeal, raising three assignments of error for our review.

                       ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT ERRED IN DISMISSING APPELLANT’S
       PETITION FOR POST-CONVICTION RELIEF WITHOUT AN
       EVIDENTIARY         HEARING      WHERE        APPELLANT
       PROVIDED NEW EVIDENCE DEMONSTRATING A
       SUFFICIENT FACTUAL BASIS FOR RELIEF FROM HIS
       CONVICTION WHICH WAS SECURED IN VIOLATION OF
       HIS RIGHTS AS GUARANTEED BY THE FIRST, FIFTH,
       SIXTH, EIGHTH, AND FOURTEENTH AMENDMENTS OF
       THE UNITED STATES CONSTITUTION AND ARTICLE I,
       SECTIONS 2, 5, 9, 10 AND 16 OF THE OHIO CONSTITUTION
       AND PURSUANT TO BRADY V. MARYLAND, 373 U.S. 83
       (1963), KYLE V. WHITLEY, 514 U.S. 419, 434, AND GIGLIO V.
       UNITED STATES, 405 U.S. 150 (1972).

                       ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT ERRED IN DISMISSING APPELLANT’S
       PETITION FOR POST-CONVICTION RELIEF WITHOUT AN
       EVIDENTIARY      HEARING       WHERE        APPELLANT
       PROVIDED NEW EVIDENCE DEMONSTRATING A
       SUFFICIENT FACTUAL BASIS FOR RELIEF FROM HIS
       CONVICTION ON THE BASIS THAT TRIAL COUNSEL AND
       POST-TRIAL COUNSEL WERE INEFFECTIVE IN
       VIOLATION OF HIS RIGHTS AS GUARANTEED BY THE
       FIRST, FIFTH, SIXTH, EIGHTH, AND FOURTEENTH
       AMENDMENTS OF THE UNITED STATES CONSTITUTION
       AND ARTICLE I, SECTIONS 2, 5, 9, 10 AND 16 OF THE OHIO
       CONSTITUTION.




                                         -3-
Case No. 1-21-60


                         ASSIGNMENT OF ERROR NO. 3

         THE TRIAL COURT ERRED IN FAILING TO CONSIDER
         OHIO’S   POST-CONVICTION    PROCEDURES    AS
         CONSTITUTIONALLY INADEQUATE.

         {¶5} We will address Liles’ first and second assignments of error together.

Our analysis of those assignments of error focuses on whether the trial court erred

by dismissing Liles’ successive postconviction petition without a hearing.

                        Legal standard and standard of review

         {¶6} Under R.C. 2953.23, “a court may not entertain a petition filed after the

expiration of the period prescribed in [R.C. 2953.21(A)] or a second petition or

successive petitions for similar relief on behalf of a petitioner unless [R.C.

2953.23(A)(1) or (2)] applies.” R.C. 2953.23(A). As relevant to this case, a trial

court may consider an untimely, successive petition only if both of the following

apply:

         (a) Either the petitioner shows that the petitioner was
         unavoidably prevented from discovery of the facts upon which the
         petitioner must rely to present the claim for relief, or, subsequent
         to the period prescribed in [R.C. 2953.21(A)(2)] or to the filing of
         an earlier petition, the United States Supreme Court recognized a
         new federal or state right that applies retroactively to persons in
         the petitioner’s situation, and the petition asserts a claim based on
         that right.

         (b) The petitioner shows by clear and convincing evidence that,
         but for constitutional error at trial, no reasonable factfinder
         would have found the petitioner guilty of the offense of which the
         petitioner was convicted or, if the claim challenges a sentence of
         death that, but for constitutional error at the sentencing hearing,

                                          -4-
Case No. 1-21-60


       no reasonable factfinder would have found the petitioner eligible
       for the death sentence.

R.C. 2953.23(A)(1)(a)-(b); see State v. Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-

4744, ¶ 36.    Unless the petitioner establishes the showings required by R.C.

2953.23(A), the trial court lacks jurisdiction to consider a successive petition for

postconviction relief. State v. Cunningham, 3d Dist. Allen No. 1-15-61, 2016-Ohio-

3106, ¶ 13. Where the trial court lacks jurisdiction to consider a successive

postconviction petition, “the petition is subject to dismissal without a hearing.”

State v. Hendrix, 1st Dist. Hamilton Nos. C-190701 and C-190702, 2021-Ohio-

3470, ¶ 13.     We review de novo whether the trial court had subject-matter

jurisdiction to entertain Liles’ petition. State v. Bethel, -- Ohio St.3d --, 2022-Ohio-

783, ¶ 20, citing Apanovitch at ¶ 24.

       {¶7} Further, the doctrine of res judicata generally bars a convicted

defendant from litigating a postconviction claim that was raised or could have been

raised at trial or on direct appeal. Id. at ¶ 17, citing State v. Perry, 10 Ohio St.2d

175 (1967), paragraph nine of the syllabus.

                                    Legal Analysis

       {¶8} On appeal, Liles contends the new evidence he submitted with his

successive postconviction petition is allegedly exculpatory evidence that had been

withheld by the State in violation of Brady v. Maryland, 373 U.S. 83 (1963) and

there is a reasonable probability that the result of the proceeding would have been

                                          -5-
Case No. 1-21-60


different had that evidence been disclosed to the defense. Liles attached five

exhibits to his postconviction petition: the affidavit of Dustin Blake (Exhibit A,

with sub-exhibits); the affidavit of Kenneth Rexford (Exhibit B); the affidavit of

Demond Liles (Exhibit C); the indictment filed in the federal criminal prosecution

of former Allen County Sheriff Samuel Crish (Exhibit D); and the judgment entry

of conviction and sentence in the federal prosecution of former Allen County Sheriff

Samuel Crish (Exhibit E).

       {¶9} Based on these documents attached to his petition, Liles argues in his

first assignment of error that the suppressed evidence, former Allen County Sheriff

Samuel “Crish’s misconduct and irregular actions during the investigation as now

reported by Task Force officers, qualifies as evidence favorable to Liles.”

(Appellant’s Brief at 16). Liles also argues that “new evidence regarding the same

Task Force previously trying and failing to secure a controlled buy of illegal

narcotics from Liles a couple years previous is certainly also evidence favorable to

Liles.” Id. In his second assignment of error, Liles argues that his trial counsel

failed to have adequately investigated the issues relating to former Allen County

Sheriff Crish; that his trial counsel was ineffective for failing to advise him of the

available defenses of entrapment and outrageous governmental conduct; and that he

was deprived the effective assistance of counsel with regard to his appellate and

prior postconviction counsel.


                                         -6-
Case No. 1-21-60


       {¶10} In dismissing Liles’ petition without an evidentiary hearing, the trial

court specifically stated, under R.C. 2953.23(A)(1)(b), petitioner must show by

clear and convincing evidence that no reasonable factfinder would have found him

guilty but for the constitutional error at trial. The trial court concluded from the

evidence Liles alleged that this standard to establish jurisdiction could not be met.

Given the facts alleged by Liles, the trial court could not “envision a reasonable fact

finder finding Liles not guilty even with effective counsel and full disclosure of the

Sheriff’s corrupt practices.” (Nov. 12, 2021 Judgment Entry, p. 2).

       {¶11} As the Ohio Supreme Court has recently explained in State v. Bethel,

-- Ohio St.3d --, 2022-Ohio-783, the question under R.C. 2953.23(A)(1)(b) “goes to

the heart of Brady’s third prong, which requires [petitioner] to show that ‘ “ there is

a reasonable probability that, had the evidence been disclosed to the defense, the

result of the proceeding would have been different.” ʼ ˮ Bethel at ¶ 31. Pursuant to

the Brady standard, “[petitioner] must prove that ‘in the context of the entire record,’

* * * suppression of the [undisclosed evidence] ‘ “undermines confidence in the

outcome of the trial.” ʼ ˮ Id. at ¶ 32, quoting Kyles at 434, quoting Bagley at 678.

       {¶12} Several Ohio appellate courts have held that a petitioner cannot meet

the requirement of R.C. 2953.23(A)(1)(b) where the defendant pled guilty and has

had no trial. See, e.g., State v. Hairston, 10th Dist. Franklin No. 13AP-225, 2013-

Ohio-3834, ¶ 8 (“[A]ppellant was convicted pursuant to his guilty plea, not a trial.


                                          -7-
Case No. 1-21-60


* * * Therefore, the exception found in R.C. 2953.23(A)(1) does not allow the trial

court to consider appellant’s second petition.”); State v. Demyan, 9th Dist. Lorain

No. 11CA010096, 2012-Ohio-3634, ¶ 4 (“[B]ecause he pleaded guilty instead of

going to trial, he cannot demonstrate that, ‘but for constitutional error at trial, no

reasonable factfinder would have found [him] guilty[.]’ ˮ); State v. Clark, 5th Dist.

Stark No. 2007 CA 00206, 2008-Ohio-194, ¶ 18 (“[A]ppellant cannot satisfy the

additional requirement found in R.C. 2953.23(A)(1)(b) * * * (i.e., ‘* * * but for

constitutional error at trial, no reasonable factfinder would have found the petitioner

guilty of the offense * * *’), because appellant was convicted based on his entry of

a guilty plea to the charges in the indictment.”); State v. Pough, 11th Dist. Trumbull

No. 2003-T-0129, 2004-Ohio-3933, ¶ 17 (“Where a petitioner’s conviction results

from a guilty plea rather than trial, R.C. 2953.23(A)(1)(b) does not apply.”); see

State v. Moore, 8th Dist. Cuyahoga No. 82734, 2003-Ohio-4819, ¶ 16.

       {¶13} Even with Liles’ allegations regarding allegedly withheld evidence, he

cannot demonstrate by clear and convincing evidence that, “but for constitutional

error at trial, no reasonable factfinder would have found [him] guilty[.]” R.C.

2953.23(A)(1)(b). In this case, Liles was convicted pursuant to his guilty plea, not

a trial. As a result, Liles’ allegations rely on the evidence attached to his successive

postconviction petition, so neither Liles nor this Court have a trial record upon

which to rely in making the review necessitated by R.C. 2953.23(A)(1)(b).


                                          -8-
Case No. 1-21-60


       {¶14} Further, we note that Liles’ successive postconviction petition faced

the additional jurisdictional hurdle of establishing that he was “unavoidably

prevented from discovery of the facts upon which” he relies. R.C. 2953.23(A)(1)(a).

In order to properly consider this additional requirement, we review the dismissal

of Liles’ initial petition for postconviction relief.

       {¶15} The first petition as noted above was dismissed and the judgment was

affirmed on appeal. In his first petition, “Liles stated as grounds for relief that he

received ineffective assistance of counsel and that his guilty pleas ‘were secured

through vindictiveness by the government,’ both in violation of his constitutional

rights.” State v. Liles, 3d Dist. Allen No. 1-16-33, 2017-Ohio-240, at ¶ 3. As

previously noted by this Court in affirming the dismissal of that petition, “Liles’s

arguments concerning ‘outrageous government conduct’ were known to him at the

time he entered into a plea agreement in this case and at the time of his sentencing.”

Id. at ¶ 23. Accordingly, the Court concluded that, “any arguments related to this

purportedly ‘outrageous government conduct’ on the part of Sheriff Crish were

available to Liles at the time of his direct appeal and are therefore barred by res

judicata.” Id. at ¶ 25.

       {¶16} While it may be true on appeal of his successive petition that Liles did

not obtain the actual documents upon which he now seeks to rely until March 2020,

as stated in his response to the State’s renewed motion to dismiss, we note that in


                                           -9-
Case No. 1-21-60


his successive postconviction petition he is attempting to raise the same issues,

based on the same “general facts,ˮ as raised in the initial petition. See id.

       {¶17} Nevertheless, even assuming that Liles could demonstrate that he was

unavoidably prevented from discovering the facts upon which he now relies on to

present his claims, he still cannot satisfy the requirement of R.C. 2953.23(A)(1)(b)

that but for the constitutional error at trial, no reasonable factfinder would have

found him guilty of the offenses for which he was convicted.

       {¶18} Accordingly, because Liles cannot establish the applicability of the

exception found in R.C. 2953.23(A)(1) that would allow the trial court to consider

his untimely, successive postconviction petition, the trial court did not err in

dismissing the petition for lack of jurisdiction. Liles’ first and second assignments

of error are overruled.

                             Third Assignment of Error

       {¶19} In his third assignment of error, Liles argues that Ohio’s

postconviction procedures, or R.C. 2953.21 and R.C. 2953.23, provide a

constitutionally inadequate corrective process. Specifically, Liles argues that the

process should be deemed unconstitutional because of its failure to afford petitioners

“the benefit of the discovery process” and notes that it “imposes a nearly impossible

pleading standard on petitioners.” (Appellant’s Brief at 23). “The relevant statute,




                                         -10-
Case No. 1-21-60


Ohio Revised Code 2953.21(A), mandates that a petitioner must include affidavits

or evidence dehors the record in support of the claims contained in his petition.” Id.

       {¶20} Liles did challenge the constitutionality of R.C. 2953.21 in the trial

court and has specifically argued that R.C. 2953.21 is unconstitutional in his

appellate brief. Additionally, it is apparent that the trial court did not consider the

constitutionality of R.C. 2953.21.

       {¶21} We first note that the right to file a postconviction relief petition is a

statutory right, not a constitutional right. State v. Yarbrough, 3d Dist. No. 17-2000-

10, 2001-Ohio-2351, *11. As the Ohio Supreme Court has stated, “postconviction

state collateral review itself is not a constitutional right, even in capital cases.” State

v. Steffen, 70 Ohio St.3d 399, 410 (1994). Additionally, the Ohio Supreme Court

has explained:

       State collateral review itself is not a constitutional right. * * *
       Further, a postconviction proceeding is not an appeal of a
       criminal conviction but, rather, a collateral civil attack on the
       judgment. * * * Therefore, a petitioner receives no more rights
       than those granted by the statute.

State v. Calhoun, 86 Ohio St.3d 279, 281 (1999).

       {¶22} Further, we note this Court has stated in Yarbrough that:

       We cannot say that the failure to afford a postconviction relief
       petitioner discovery during the initial proceeding to determine
       whether an evidentiary hearing is warranted renders the
       postconviction relief process unconstitutional. Ohio case law has
       affirmatively established that the lack of discovery during the
       initial stages of the postconviction process does not violate any

                                           -11-
Case No. 1-21-60


       constitutional rights of the postconviction relief petitioner. At
       least one Ohio appellate court has held that the failure to afford a
       postconviction relief petitioner discovery during the initial
       proceeding to determine whether an evidentiary hearing is
       warranted does not render the postconviction relief process
       unconstitutional. See State v. La Mar (Mar. 17, 2000), Lawrence
       App. No. 98 CA 23, unreported (holding that lack of discovery
       during the initial stages of the postconviction process is based
       upon sound logic and does not violate any constitutional rights of
       the petitioner). We agree and likewise find that the failure to
       afford a postconviction relief petitioner discovery during the
       initial proceeding to determine whether an evidentiary hearing is
       warranted does not render the postconviction relief process
       unconstitutional.

Yarbrough at *11.

       {¶23} In its decision upholding the denial of a petitioner’s third petition for

postconviction relief, the Twelfth District Court of Appeals addressed the

constitutionality of Ohio’s postconviction relief statutory scheme and found such to

be constitutional. State v. Lawson, 12th Dist. Clermont No. CA2011-07-056, 2012-

Ohio-548, ¶ 26-33, citing, e.g., State v. McGuire, 12th Dist. Preble No. CA2000-10-

011 (Apr. 23, 2001). See also State v. Cowans, 12th Dist. Clermont No. CA98-10-

090 (Sept. 7, 1999), *3 (“Although Crim. R. 35(A) does require brevity in arguing

each individual claim, we find the page limitation constitutional.”). Other courts

have similarly upheld Ohio’s postconviction relief statutory scheme as

constitutional. See, e.g., State v. La Mar, 4th Dist. Lawrence No. 98 CA 23 (Mar.

17, 2000), *2-5; State v. McGrath, 8th Dist. Cuyahoga No. 97207, 2012-Ohio-816,

¶ 12-14.

                                        -12-
Case No. 1-21-60


       {¶24} In this case, despite Liles’ request, this Court sees no reason to revisit

Yarbrough. The Court also fails to see how the standard set forth in R.C. 2953.21

has denied Liles from making any constitutional argument on a prior occasion. As

set forth in our recitation of the facts and procedural history, Liles has been afforded

the right to a prior petition for postconviction relief. Consequently, we overrule

Liles’ third assignment of error.

       {¶25} For the foregoing reasons, the judgment of the trial court is affirmed.

                                                                  Judgment Affirmed

ZIMMERMAN, P.J. and MILLER, J., concur.

/jlr




                                         -13-